[graphic-04172014_010416.jpg]

 555 Montgomery St, Suite 650 | San Francisco, CA 94111 | (415) 240-4156 |
www.griffinpartnersllc.com




April 11, 2014

PERSONAL & CONFIDENTIAL




Ms. Kirsten Bay

ISC8 Inc.

840F Avenue, Suite 105

Plano, TX Suite 105




Dear Kirsten:




This engagement letter between ISC8, Inc. (the “Company”, or “ISC8”) and Griffin
Partners, LLC (“Griffin”) outlines the scope and terms under which Griffin shall
work to adequately capitalize the Company for its next stage of growth.




1.  Services by Griffin.

Griffin shall provide advisory services to continue the restructuring of the
Company’s capital structure to one that is simpler and more appealing to
potential investors. Griffin will work with Company management to: 1) meet the
near-term capital needs of the Company, 2) evaluate investor interest in the
March 2014 Senior Subordinated Convertible Notes approved by the Company’s board
of directors, and 3) work with management to develop a term sheet for funding
the Company beyond the period covered by the March 2014 Notes. These services
shall include, but shall not be limited to facilitating investor meetings
working with the Company’s investment banker, the production of any
presentations or other marketing materials, advising management regarding
financing structures, and the retention of a placement agent for the capital
raise in the event that it is determined that doing so would be beneficial to
the Company and a willing agent can be found.




2.  Fees and Expenses.

As compensation for its professional services, ISC8 shall pay to Griffin a
general retainer fee (“Fee”) of One Hundred Thousand Dollars ($100,000). In
order for the Company to manage its cash requirements, the Board of Directors,
in consultation with Griffin, will determine the timing regarding payment of the
Fee obligation, it being understood that that a relatively nominal amount shall
be paid prior to the receipt of any funding by the Company.




3.  Term and Termination; Rights of the Parties on Termination.  This engagement
letter shall remain in force for twelve (12) months after the date hereof or
until terminated by either party for any reason or no reason by written notice
to the other party.  




4.  Information Provided to Griffin.  ISC8 shall furnish to Griffin, on a timely
basis, all relevant information requested by Griffin and needed to perform the
services under this Agreement.  Griffin agrees that all nonpublic information
obtained by Griffin in connection with this engagement will be held by Griffin
in strict confidence and will be used by Griffin solely for the purpose of
performing its obligations relating to this engagement. Griffin does not assume
any responsibility for the accuracy, completeness or fairness of the information
and data supplied to it by the Company or its representatives.  




5.  Company Contacts. Griffin’s contacts at ISC8 shall be with Kirsten Bay,
Magnus Almquist, Scott Millis, John Vong, or individuals introduced to Griffin
by the individuals named above for the purposes of this engagement, and no
other.











--------------------------------------------------------------------------------

6.  Scope of Engagement.  Griffin has been engaged by the Company only in
connection with the matters described in this Agreement.  Griffin has not made,
and will assume no responsibility to make any representation in connection with
its engagement as to any legal matter.  Except as specifically provided in this
Agreement, Griffin shall not be required to render any advice or reports in
writing or to perform any other services.




7.  Indemnity and Contribution. The parties agree to the terms of Griffin’s
standard indemnification agreement, which is attached hereto as Appendix A and
incorporated herein by reference. The provisions of this paragraph shall survive
any termination of this Agreement.




8.  Other Activity.  Griffin further understands that if it is asked to act for
the Company in any additional capacity not addressed in this letter, then such
activities shall constitute separate engagements and the terms and conditions of
any such additional engagements will be embodied in one or more separate written
agreements, containing provisions and terms to be mutually agreed upon,
including without limitation appropriate indemnification provisions.  The
indemnity provisions in Appendix A shall apply to any such additional
engagements, unless superseded by an indemnity provision set forth in a separate
agreement applicable to any such additional engagements, and shall remain in
full force and effect regardless of any completion, modification or termination
of Griffin’s engagement(s).




9.  Compliance with Applicable Law. In connection with this engagement, the
Company and Griffin will comply with all applicable federal, state and foreign
securities laws and other applicable laws.




10.  Successors and Assigns. This Agreement and all obligations and benefits of
the parties hereto shall bind and shall inure to their benefit and that of their
respective successors and permitted assigns.  The indemnity and contribution
provisions incorporated into this Agreement are for the express benefit of the
officers, directors, employees, consultants, agents and controlling persons of
Griffin and their respective successors, assigns and parent companies.  This
agreement may not be assigned by one party without the written consent of the
other party, and any purported assignment absent such consent shall be void.




11.  Governing Law and Arbitration. This agreement shall be governed by and
construed under the laws of the State of California applicable to contracts made
and to be performed entirely within the State of California.  Any dispute, claim
or controversy arising out of or relating to this agreement or the breach,
termination, enforcement, interpretation or validity thereof, including the
determination of the scope or applicability of this agreement to arbitrate,
shall be determined by binding arbitration in the City and County of San
Francisco, before one arbitrator.  The arbitration shall be administered by
JAMS.  Judgment on the award may be entered in any court having jurisdiction.
This clause shall not preclude parties from seeking provisional remedies in aid
of arbitration from a court of appropriate jurisdiction.  Each party will bear
its own costs for arbitration.  The prevailing party in arbitration shall be
entitled to reasonable attorneys’ fees.   The provisions of this paragraph shall
survive any termination of this agreement.  




12.  General Provisions. No purported waiver or modification of any of the terms
of this Agreement will be valid unless made in writing and signed by the parties
hereto.  Section headings used in this Agreement are for convenience only, are
not a part of this Agreement and will not be used in construing any of the terms
hereof.  This Agreement constitutes and embodies the entire understanding and
agreement of the parties hereto relating to the subject matter hereof, and there
are no other agreements or understandings, written or oral, in effect between
the parties relating to the subject matter hereof.  No representation, promise,
inducement or statement of intention has been made by either of the parties
hereto which is to be embodied in this Agreement, and none of the parties hereto
shall be bound by or liable for any alleged representation, promise, inducement
or statement of intention, not so set forth herein.  No provision of this
Agreement shall be construed in favor of or against either of the parties hereto
by reason of the extent to which either of the parties or its counsel
participated in the drafting hereof.  If any provision of this Agreement is held
by a court of competent jurisdiction to be invalid, illegal or unenforceable,
the remaining provisions hereof shall in no way be affected and shall remain in
full force and effect.  This Agreement may be executed in any number of
counterparts and by facsimile signature.








--------------------------------------------------------------------------------

If the foregoing correctly sets forth your understanding of our agreement,
please sign the enclosed copy of this letter and return it to Griffin.

Very truly yours,

ISC8, INC.







By:

Kirsten Bay

Chief Executive Officer




The undersigned hereby accepts, agrees to and becomes party to the foregoing
Agreement, effective as of the date first written above.




GRIFFIN PARTNERS, LLC







By:

Chester P. White

Managing Partner





--------------------------------------------------------------------------------

APPENDIX A—INDEMNIFICATION AGREEMENT




Griffin agrees to indemnify and hold harmless the Company and its officers,
directors, employees, consultants, attorneys, agents, affiliates, parent company
and controlling persons (within the meaning of Section 15 of the Securities Act
of 1933, as amended, or Section 20 of the Securities Exchange Act of 1934, as
amended) (the Company and each such other persons are collectively and
individually referred to below as an "Indemnified Party") from and against any
and all loss, claim, damage, liability and expense whatsoever, as incurred,
including, without limitation, reasonable costs of any investigation, legal and
other fees and expenses incurred in connection with, and any amounts paid in
settlement of, any action, suit or proceeding or any claim asserted, to which
the Indemnified Party may become subject under any applicable federal or state
law (whether in tort, contract or on any other basis) or otherwise, (i) arising
out of or based upon any untrue statement or alleged untrue statement of a
material fact made by Griffin purportedly on behalf of the Company to any actual
or prospective investor, or (ii) arising out of or based upon the omission or
alleged omission to state therein a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The Indemnified Party
shall have no liability (whether direct or indirect, in contract, tort or
otherwise) to Griffin or to the investor related to, or arising out of, the
engagement of Griffin pursuant to, or the performance by Griffin of the services
contemplated by, this letter agreement except to the extent that any loss,
claim, damage, liability or expense is found in a final judgment by a court or
arbitrator, not subject to appeal or further appeal, to have resulted directly
from the Indemnified Party's willful misconduct or gross negligence.




The Indemnified Party will give prompt written notice to Griffin of any claim
for which it seeks indemnification hereunder, but the omission to so notify
Griffin will not relieve the Company from any liability which it may otherwise
have hereunder, except to the extent that the Company is damaged or prejudiced
by such omission or from any liability it may have.  Griffin shall have the
right to assume the defense of any claim, lawsuit or action (collectively an
"action") for which the Indemnified Party seeks indemnification hereunder,
subject to the provisions stated herein with counsel reasonably satisfactory to
the Indemnified Party.  After notice from Griffin to the Indemnified Party of
its election to assume the defense thereof, and so long as Griffin performs its
obligations pursuant to such election, Griffin will not be liable to the
Indemnified Party for any legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof other than reasonable
costs of investigation.  The Indemnified Party shall have the right to employ
separate counsel in any such action and to participate in the defense thereof;
provided, however, that the reasonable fees and expenses of such counsel shall
be at the expense of Griffin, if the employment thereof has been specifically
authorized by Griffin in writing.  Despite the foregoing, the Indemnified Party
shall not settle any claim without the prior written approval of Griffin, which
approval shall not be unreasonably withheld, so long as the Company is not in
material breach of this Appendix.

 



